Citation Nr: 0033193	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  98-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for left subclavian 
artery stenosis, currently rated as 40 percent disabling.  

2.  Entitlement to special monthly compensation based on a 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal. 


REMAND

Upon a preliminary review of this appeal, the Board notes 
that in the veteran's substantive appeal, VA Form 9, received 
at the RO in August 1998, the veteran requested that he 
wanted a BVA hearing at a local VA office before a member of 
the BVA.  He indicated a preference for a "teleconference in 
Cleveland."  By VA letter dated in September 1998, the 
veteran was notified of the different types of hearings 
available to veterans, as well as the procedures involved.  
By VA letter dated in October 2000, the veteran was notified 
that he was scheduled for a hearing before a member of the 
Board in November 2000, using "video conferencing" 
techniques.  The veteran was notified of the time, date, and 
place of the hearing, and the notification letter was not 
returned as undeliverable.  Nevertheless, the veteran failed 
to report to that hearing.

The October 2000 VA letter also notified the veteran that he 
could decline the "video conference" hearing and request a 
hearing in person before a member of the Board.  A "BVA 
Hearing Confirmation" form was attached to that letter, and 
the veteran was requested to fill it out and return it.  The 
record contains no response from the veteran regarding his 
hearing request.  More significantly, the veteran has not 
submitted a waiver of his right to have a hearing in person, 
before a member of the Board.  

Therefore, in light of the foregoing, this matter is REMANDED 
to the RO for the following:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



